 

 
BARNES GROUP INC.
Enhanced Life Insurance Program
As Amended and Restated Effective April 1, 2011
Preamble
The Barnes Group Inc. Enhanced Life Insurance Program (the “Program”) was
originally adopted effective October 1, 1992 and was previously amended
effective May 16, 1997, December 31, 2007 and December 31, 2008.
In accordance with the Company's unrestricted right to amend, modify, withdraw
or add to any of the benefits, terms or conditions of the Program at any time,
the Company hereby amends and restates the Program effective April 1, 2011.
To the extent the Program is subject to the requirements imposed by Code section
409A on nonqualified deferred compensation plans (and the applicable guidance
issued thereunder), the Program is intended to comply with such requirements and
the terms of the Plan shall be interpreted consistently therewith.
The Program as amended and restated effective April 1, 2011, shall not apply to
any amounts (including without limitation taxable benefits) to be paid or
provided pursuant to the provisions of the Program as in effect prior to
December 30, 2007 that are “grandfathered” from Code section 409A (i.e., that
constitute compensation to which Code section 409A does not apply pursuant to
Treasury Regulation section 1.409A-6 or any other applicable Treasury Department
guidance) (“Grandfathered Amounts”). Grandfathered Amounts shall be determined
in accordance with, and be governed exclusively by, the provisions of the
Program as in effect before December 30, 2007. Effective December 31, 2008, any
amounts, other than Grandfathered Amounts, to be paid or provided under the
Program shall be determined in accordance with, and be governed exclusively by,
the Program as amended and restated effective December 31, 2008 and as further
amended and restated effective April 1, 2011, which is set

1

--------------------------------------------------------------------------------

 

forth herein.
 
Section 1. Purpose
The Enhanced Life Insurance Program (ELIP) is designed to replace the group term
life insurance plan for salaried employees in grades 20 and above (excluding
officers) of Barnes Group Inc. with insurance that provides increasing cash
value and little or no post-retirement income tax liabilities.
 
Section 2. Definitions
2.1    "Affiliate" means a corporation or trade or business that, together with
the Company, is a member of: (a) a controlled group of corporations, within the
meaning of Code section 414(b), or (b) a group of trades or businesses under
common control, within the meaning of Code section 414(c).
2.2    "Base Salary" means annual compensation excluding any bonuses or other
special compensation.
2.3    "Benefits Committee" means the Benefits Committee appointed by the Board
of Directors, which Committee has the sole authority and discretion to
administer the Plan in accordance with its terms and purposes.
2.4    "Board of Directors" means the Board of Directors of the Company.
2.5    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.
2.6    "Company" means Barnes Group Inc.
2.7    "CMDC" means the Compensation and Management Development Committee of the
Company's Board of Directors.
2.8    "Death Benefit" means the amount of life insurance provided under the
Plan pursuant to Section 5.1.
2.9    "Eligible Employee" means any salaried employee of the Company in salary
grades 20 and above, excluding officers; provided that, notwithstanding the
foregoing, the Benefits Committee may exclude any employee of the Company from
participation in the Program at any time before an Insurance Policy is issued to
such employee under the Program. Notwithstanding the foregoing,

2

--------------------------------------------------------------------------------

 

no employee of the Company may become an Eligible Employee after April 1, 2011.
2.10    "Insurance Policy" means the Group Flexible Premium Adjustable Life
Insurance Policy issued by Massachusetts Mutual Life Insurance Company to
provide the benefits under this Plan, as in force on April 1, 2011, and any
successor life insurance policy obtained to provide such benefits. The specific
terms of the Insurance Policy that apply to each Participant in the Plan are
reflected in an individual certificate issued by the Massachusetts Mutual Life
Insurance Company to, or on behalf of, each such Participant as the insured.
2.11    "Life Insurance Company" means Massachusetts Mutual Life Insurance
Company, or any other insurance carrier that the Company might use for this
program.
2.12    "Participant" means an Eligible Employee who has met insurance
underwriting requirements and is issued an Insurance Policy under the terms of
this Plan.
2.13    "Plan" means the Barnes Group Inc. Enhanced Life Insurance Program
(ELIP), as amended and in effect from time to time.
2.14    "Plan Year" means July 1st through June 30th.
2.15    "Reimburse" (including without limitation “Reimburse a Participant”) or
"Reimbursement" means a payment by the Company to a Participant, or directly to
the Life Insurance Company on behalf of the Participant, as applicable, to pay
any Required Insurance Premiums.
2.16    "Required Insurance Premium" means the insurance premiums, if any,
determined on an objective, nondiscretionary basis by the Life Insurance Company
in accordance with Section 7.
2.17    "Separation from Service" (or "Separates from Service") means a
Participant's death, retirement or other termination of employment with the
Company and all Affiliates. Whether a Separation from Service has occurred shall
be determined by the Benefits Committee based on all of the facts and
circumstances and in accordance with Treasury Regulation section 1.409A-1(h) and
any other relevant guidance issued under Code section 409A.
 
Section 3. Administration

3

--------------------------------------------------------------------------------

 

The Plan shall be administered by the Benefits Committee.
 
Section 4. Participation in the Plan
4.1    All Eligible Employees may participate in the Plan on the first day of
the Plan Year coinciding with or next following their date of eligibility for
the Company's group term life insurance plan.
4.2    Eligible Employees may apply to become participants in the Plan by
completing an application to the Life Insurance Company and submitting any
required documentation. Acceptance in the Plan is subject to the Life Insurance
Company's underwriting requirements. An Eligible Employee shall become a
Participant in the Plan when an Insurance Policy covering him or her is issued
by the Life Insurance Company.
 
Section 5. Life Insurance Benefits
5.1    Prior to retirement, the life insurance benefit, as of the beginning of
each Plan Year, equals three (3) times the Eligible Employee's Base Salary,
rounded up to the next $1,000 for salaried employees in grade 20, and 4 times
the Eligible Employee's Base Salary, rounded up to the next $1,000 for salaried
employees in grades 21 and above. In the case of an Eligible Employee for whom
Reimbursements may be made for any Plan Year quarter after the quarter in which
Separation from Service occurs (i.e., an Eligible Employee who before Separation
from Service has attained age 55 and at least ten (10) years of service with the
Company and/or an Affiliate), the Eligible Employee's Base Salary used to
calculate his life insurance benefit under the Plan shall not be adjusted after
the date the Eligible Employee experiences a Separation from Service. However,
the Death Benefit will be reduced in accordance with Section 5.4 below.
5.2    When a Participant receives an increase in Base Salary or a promotion
from Grade 20 other than in the beginning of the Plan Year, the amount of
additional life insurance (equal to 3 or 4 times the increase in Base Salary
rounded up to the next $1,000 as defined in 5.1) will be provided through the
Company's group term life insurance plan. The additional life insurance benefit
that is

4

--------------------------------------------------------------------------------

 

provided through the Company's group term life insurance plan pursuant to the
preceding sentence will be provided under the Plan as of the first day of the
immediately following Plan Year, subject to the Life Insurance Company's
underwriting requirements and provided that the Eligible Employee does not have
a Separation from Service on or before such date.
5.3    The owner of the Insurance Policy is the Participant unless otherwise
designated by the Participant. The cash value of the Insurance Policy belongs to
the owner. Beneficiary designations are made by the owner of the Insurance
Policy and may be changed at any time. Upon termination of employment, the
Insurance Policy may be continued by the policy owner.
5.4    At retirement, the Death Benefit will continue at a reduced level equal
to 30% of the pre-retirement Death Benefit. Notwithstanding the foregoing, no
portion of the pre-retirement Death Benefit will be continued for any
Participant who has a Separation from Service after April 1, 2011. Participants
are eligible to continue at their own expense all or a part of the Death Benefit
that does not continue into retirement, subject to Life Insurance Company
provisions.
 
Section 6. Company's Reimbursement of Premiums
6.1    Subject to Sections 6.2 and 6.3, the Company shall Reimburse a
Participant for all Required Insurance Premiums. Any Required Insurance Premiums
shall be Reimbursed in the quarter of the Plan Year in which Section 7.1 or, if
applicable, Section 7.3 below contemplates that they will be paid to the Life
Insurance Company. Within the meaning of Treasury Regulation section
1.409A-3(i)(1)(iv), the amount of Required Insurance Premiums eligible for
reimbursement during a Participant's taxable year may not affect the amount of
Required Insurance Premiums eligible for reimbursement in any other taxable
year, and the in-kind benefits provided pursuant to the Plan during a
Participant's taxable year may not affect the in-kind benefits to be provided
pursuant to the Plan in any other taxable year. In addition to any other
limitations and restrictions that apply pursuant to the Plan, and
notwithstanding any provision of the Plan to the contrary, payment of each
Reimbursement is subject to the condition that (a) the Participant must be
actively employed

5

--------------------------------------------------------------------------------

 

in the calendar year in which the Reimbursement in question is paid or, if a
Reimbursement is paid on or after January 1 and on or before March 15 of a
calendar year, must be actively employed in such January 1 to March 15 period or
in the immediately preceding calendar year, and must not have had a Separation
from Service before the calendar year in which the Reimbursement in question is
paid, unless the Reimbursement in question is paid on or after January 1 and on
or before March 15 of a calendar year, in which case must not have had a
Separation from Service before the immediately preceding calendar year, or (b)
the Participant must have attained age 55 and at least ten (10) years of service
with the Company and/or an Affiliate on or before the date on which such
Reimbursement is paid and before a Separation from Service.
6.2    Except as provided in Section 6.3, the Company shall cease Reimbursing
the Required Insurance Premiums as of the end of the Plan Year quarter in which
any of the following occurs:
(a)    a Participant Separates from Service, or
(b)    a Participant obtains a loan or withdraws any portion of the cash
surrender value under the Insurance Policy, or
(c)    six months after the commencement of an unpaid leave of absence, or
(d)    two years after the Participant is first absent from work because of a
disability.
6.3    If a Participant who has at least ten (10) years of service with the
Company and/or an Affiliate attains age fifty-five (55) before a Separation from
Service occurs, the Company shall continue to Reimburse any Required Insurance
Premiums in accordance with Section 6.1 during the lifetime of the Participant
unless and until the Plan is amended to provide otherwise pursuant to Section
9.1 or the Participant obtains a loan or withdraws any portion of the cash
surrender value under the Insurance Policy. The Reimbursement described in the
preceding sentence shall not apply to any Participant who has a Separation from
Service after April 1, 2011, other than a Participant who has at least ten (10)
years of service with the Company and/or an Affiliate and who attains age
fifty-five (55) on or prior to December 31, 2011.

6

--------------------------------------------------------------------------------

 

6.4    If the Company ceases to Reimburse Required Insurance Premiums for any
reason including those in Section 6.2, the policy owner may continue paying the
premium on his own, may borrow against the policy to pay premiums, or may cash
in the policy.
 
Section 7. Required Insurance Premiums
7.1    Prior to a Participant's Separation from Service or, if earlier, the
later of (a) the end of the Plan Year in which the Participant attains age
sixty-five (65), or (b) the end of the Plan Year in which the minimum period
necessary to avoid having the Insurance Policy classified as a modified
endowment contract under Code section 7702A ends, the Required Insurance
Premiums for any Plan Year shall be the quarterly insurance premiums that as of
the beginning of such Plan Year are required to be paid to the Life Insurance
Company on the first day of each quarter during such Plan Year (i.e., July 1,
October 1, January 1 and April 1) to provide the Participant with the Death
Benefit under the Insurance Policy through age one hundred (100), assuming that
the Insurance Policy is to be funded only with quarterly premiums in the same
amount and on the same quarterly payment dates through the end of the Plan Year
in which the Participant attains age sixty-five (65), or, if later, the end of
the Plan Year in which ends the minimum period necessary to avoid having the
Insurance Policy classified as a modified endowment contract under Code section
7702A (hereinafter the "MEC Period"). For purposes of determining the Required
Insurance Premiums for any Plan Year commencing prior to a Participant's
Separation from Service or, if earlier, the attainment of age sixty-five (65),
the Life Insurance Company shall assume that the amount of the Death Benefit
described in Section 5.1 shall continue to be provided through the Plan Year in
which the Participant will attain age sixty-five (65) and that thereafter the
reduced Death Benefit described in Section 5.4 shall continue through age one
hundred (100). The Required Insurance Premiums for any Plan Year shall be
determined by the Life Insurance Company in advance of the beginning of such
Plan Year, and its determination shall be final, conclusive and binding. This
annual determination by the Life Insurance Company shall be based on the Life
Insurance

7

--------------------------------------------------------------------------------

 

Company's interest crediting rate, mortality charge rate and administrative
charge rate applied to all policyholders of the Life Insurance Company with the
same type of Insurance Policy provided under this Plan as of the beginning of
the Plan Year in question.
7.2    If a Participant who has at least ten (10) years of service with the
Company and/or an Affiliate Separates from Service after attaining age
fifty-five (55), but before attaining age sixty-five (65), or, if later, the end
of the MEC Period, the Life Insurance Company shall annually make the same
determination as described in Section 7.1 through the end of the Plan Year in
which the Participant attains age sixty-five (65), or, if later, the end of the
Plan Year in which the MEC Period ends, for purposes of determining the
Participant's Required Insurance Premiums.
7.3    After the end of the Plan Year in which a Participant attains age
sixty-five (65), or, if later, in which the MEC Period ends, the Required
Insurance Premiums (if any) for any Plan Year shall be the quarterly insurance
premiums determined by the Life Insurance Company in advance of such Plan Year,
that if paid to the Life Insurance Company in substantially equal payments on
the first day of each quarter during such Plan Year (i.e., July 1, October 1,
January 1 and April 1) and the immediately following Plan Year (i.e., over a
two-Plan Year period) or, if longer, paid to the Life Insurance Company in
substantially equal quarterly payments in such Plan Year and each subsequent
Plan Year commencing during the MEC Period, would be required to maintain the
Death Benefit through age one-hundred (100), using the same assumptions
prescribed in the last sentence of Section 7.1 as of the beginning of such Plan
Year; provided, however, that there shall be no such Required Insurance Premiums
pursuant to this Section 7.3 for any Plan Year on or before July 1 of which the
Participant Separated from Service with less than ten (10) years of service with
the Company and/or an Affiliate or before attaining age fifty-five (55). The
Required Insurance Premiums determined under this Section 7.3 for any Plan Year
(if any) shall be determined as of the beginning of each such Plan Year and any
Required Insurance Premiums for any subsequent Plan Year shall be based solely
on the separate determination for each such

8

--------------------------------------------------------------------------------

 

subsequent Plan Year (i.e., a separate determination will be made for each Plan
Year regardless of whether the determination with respect to a prior Plan Year
was based on premiums being paid over more than one Plan Year). If a Participant
continues working beyond age sixty-five (65) (i.e., has not experienced a
Separation from Service), for purposes of determining the Required Insurance
Premiums for any Plan Year commencing thereafter and prior to the Participant's
Separation from Service, the Life Insurance Company shall assume that the amount
of the Death Benefit described in Section 5.1 shall continue to be provided
through the end of such Plan Year and that thereafter the reduced Death Benefit
described in Section 5.4 shall continue through age one hundred (100).
7.4    Subject to the last sentence of Section 6.1 above, if a Participant
Separates from Service before attaining age fifty-five (55) or ten (10) years of
service with the Company and/or an Affiliate, there shall be no Required
Insurance Premiums after the quarter of the Plan Year in which such Separation
from Service occurs.
7.5    Notwithstanding the preceding provisions of this Section 7 (other than
Section 7.4), if a Participant obtains a loan or withdraws any portion of the
cash surrender value under the Insurance Policy before his or her death, the
Participant will no longer be eligible to participate in the Plan and there
shall be no Required Insurance Premiums after the quarter of the Plan Year in
which such loan or withdrawal occurs.
 
Section 8. Sole Life Insurance Benefit
Notwithstanding anything to the contrary in any benefit materials or summary
plan descriptions, a Participant in the Plan shall have no rights to any
benefits under any other group life insurance program funded in whole or in part
by the Company or any of its Affiliates.
 
Section 9. Miscellaneous
9.1    Notwithstanding any other provision herein to the contrary, the Plan may
be amended or

9

--------------------------------------------------------------------------------

 

terminated at any time and in any respect by the vote of a majority of the
members of the Benefits Committee or by the unanimous written consent of the
members of the Benefits Committee.
9.2    The Benefits Committee shall, in its sole discretion, interpret and
construe the Plan's terms and provisions and determine an individual's
eligibility for benefits. Any interpretations, constructions or determinations
made by the Benefits Committee in good faith shall be final and binding on all
parties.
9.3    Circumstances not specifically covered in this Plan document will be
reviewed by the Benefits Committee and the Benefits Committee in its discretion
will apply such rules as it deems appropriate.
 
Section 10. Section 409A Provisions
10.1    A Participant's right to the Reimbursements provided by Section 6.1 and
Section 6.3 shall be treated as a right to a series of separate payments for
purposes of Code section 409A, including without limitation for purposes of the
short-term deferral rule set forth in Treasury Regulation section
1.409A-1(b)(4).
10.2    Any provision of the Plan to the contrary notwithstanding, if any
payments or benefits under the Plan to or on behalf of a specified employee
within the meaning of Treasury Regulation section 1.409A-1(i)(“Specified
Employee”) are deferred compensation subject to section 409A of the Code and are
deemed to be made due to a Separation from Service, then any such payments or
benefits that would otherwise be paid or provided during the six-month period
following such Separation from Service shall not be paid or provided during such
six month period but instead shall be accumulated (within the meaning of
Treasury Regulation section 1.409A-3(i)(2)(ii)) and paid or provided on the
first day of the seventh month following the date of such Separation from
Service (or, if earlier, within 14 days after the death of the specified
employee). For the avoidance of doubt, the preceding sentence shall apply to any
amount or benefit (and only to any amount or benefit) to be paid or provided
pursuant to this Plan to which Code section 409A(a)(2)(B)(i)

10

--------------------------------------------------------------------------------

 

(relating to Specified Employees) applies, and shall not apply to any payment or
benefit that is not subject to Code section 409A as a result of Treasury
Regulation section 1.409A-1(b)(4) (relating to short-term deferrals), Treasury
Regulation section 1.409A-1(b)(9) (relating to separation pay plans), or
otherwise.
10.3    If at any time during the 12-month period ending on any “specified
employee identification date”, which shall be December 31, a person who
participates in or has any legally binding right, contingent or otherwise, under
this Plan (a “Plan Participant”), is in Salary Grade 20 or above or meets the
requirements of Code section 416(i)(1)(A)(ii) or (iii) (applied in accordance
with the Treasury Regulations thereunder and disregarding Code section
416(i)(5)), then the Plan Participant shall be treated as a Specified Employee
for purposes of Section 10.2 above for the entire 12-month period beginning on
the “specified employee effective date”, which shall be the January 1 that
immediately follows such specified employee identification date, unless the
Board of Directors or the CMDC at any time prescribes a different method of
identifying service providers who will be subject to the six month delay
required by section 409A(a)(2)(B)(i) of the Code (the “Six Month Delay”) in
accordance with Treasury Regulation section 1.409A-1(i) or the transition rules
and official guidance under Code section 409A (a “Different Identification
Method”) or elects a different specified employee identification date or
specified employee effective date or makes any other election that may be made
in accordance with Treasury Regulation section 1.409A-1(i) or the transition
rules and official guidance under Code section 409A (a “Different Election”), in
which case whether the Plan Participant shall be treated as a Specified Employee
shall be determined in accordance with any such Different Identification Method
so prescribed and any such Different Election so made by the Board of Directors
or the CMDC. By participating or continuing to participate in this Plan or
accepting any legally binding right or benefit under this Plan, each Plan
Participant irrevocably (a) consents to any such Different Identification Method
that the Board of Directors or CMDC may prescribe at any time

11

--------------------------------------------------------------------------------

 

and any such Different Election that the Board of Directors or CMDC may make at
any time for purposes of identifying the service providers who will be subject
to the Six Month Delay with respect to payments under this Plan, and (b) agrees
that the Plan Participant's consent to any such Different Identification Method
or Different Election shall be as effective as if such Different Identification
Method or Different Election were fully set forth herein, and (c) waives any
right he or she may have to consent to the Different Identification Method or
Different Election in question if for any reason the Plan Participant's consent
to such Different Identification Method or Different Election is not legally
effective.
10.4    Any payments that may be made and benefits that may be provided pursuant
to this Plan are intended to qualify for an exclusion from section 409A of the
Code (including without limitation the exclusion for short-term deferrals under
Treasury Regulation section 1.409A-1(b)(4)) and/or are intended to meet the
requirements of section 409A(a)(2), (3) and (4) of the Code, so that none of the
payments that may be made and benefits that may be provided pursuant to this
Plan will be includible in any Plan Participant's federal gross income pursuant
to section 409A(a)(1)(A) of the Code. This Plan shall be administered,
interpreted and construed to carry out such intentions, and any provision of
this Plan that cannot be so administered, interpreted and construed shall to
that extent be disregarded. However, the Company does not represent, warrant or
guarantee that any payments that may be made and benefits that may be provided
pursuant to this Plan will not be includible in any Plan Participant's federal
gross income pursuant to section 409A(a)(1)(A) of the Code, nor does the Company
make any other representation, warranty or guaranty to any Plan Participant as
to the tax consequences of this Plan or of participation in this Plan.
 
Effective October 1, 1992
Amended December 30, 2007
Amended December 31, 2007

12

--------------------------------------------------------------------------------

 

Amended December 31, 2008
Amended April 1, 2011
 

13